Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of prior U.S. Patent No. 10,082,926. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the present invention does not recite any new additional subject matter from the claim 1 of said patent, and current claims are merely broader version of the previously patented claims.   Examiner suggests applicant to file electronic terminal disclaimer to overcome this rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scardino (US Patent No. 9,098,832 B1) in view of Park et al. (US Publication No. 2014/0298210 A1)


In regards to claim 1, Scardino teaches, A server, comprising:  (See fig. 1, server 30)
a processor; and  a memory storing a multiple channel message thread module with instructions executed by the processor to: (see fig. 1, col. 3, line 57 thru col. 4, line 21, central node 16, storage unit 34, peer nodes 12 are personal computers. Also see fig. 2, steps 206-220 figs. 4, 10-14,, multiple channel message thread (e.g. chat) initiation, storing of chat history, etc.) 
identify when participants at client devices are actively viewing a common [,,,web objects] at the same time to establish a participant viewing state;  (See figs. 2-4, and col. 5, lines 20-55, identifying that plurality of users of client devices actively viewing "Patty S" albums at the same time to establish a participant viewing state, “the peer software 28 may be configured to notify the user 20 when a new guest has started viewing one of the photo albums 36…” Also see fig. 4 and col. 5, lines 1-32, detection of plurality of users viewing same content so that viewing "state" (e.g. fig. 2, steps 202-204) can be established and enable alternate channel communication option (e.g. chat))
supply to the client devices an alternate channel communication lock prompt in response to the participant viewing state; and (See col. 5, lines 1-55, fig. 4, “start photo chat button 48 may enable the user 24 at the guest node 18 to either accept a chat 
deliver an alternate channel communication to the client devices in response to activation of the alternate channel communication lock prompt by at least one participant. (See fig. 2, steps 206-214 and fig. 5A, chat enabled webpage 54 is delivered to the client devices in response to activation of “start photo chat” button)
Scardino does not specifically teach, participants at client devices are actively viewing a common message thread at the same time
However, Park is an analogous prior art in the same field which further teaches participants of client devices actively viewing group chat room at the same time and user is supplied with alternate channel communication prompt (e.g. registered image of the chat participant) so that user can initiate alternate channel communication with selected participant (e.g. one on one private chat))
participants at client devices are actively viewing a common message thread at the same time (See fig. 11, paragraph 94, group chat including four participants viewing common message thread at the same time)
Therefore, it would have been obvious by one of ordinary skilled in the art at the time the invention was effectively filed to modify the server of Scardino to comprise server further taught by Park because Park provides a method of providing alternate channel communication while maintaining current context (e.g. fig. 4, 7A-7B and paragraph 10) so user can perform multi-tasking. Also, enabling group chat for plurality of users viewing same content would have been desired.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177